DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chinese Patent Application Publication No CN 109411503 A) hereinafter referred to as Chen. 
Per Claims 1 and 11 Chen discloses (see fig. 3) a method for fabricating a semiconductor device, comprising
providing a substrate (310) having a logic region (304) and a magnetoresistive random access memory (MRAM) region (302);
forming a magnetic tunneling junction (MTJ) (110) on the MRAM region;
forming a metal interconnection (120b) on the MTJ; and
forming a blocking layer (118b) on the metal interconnection.
Per Claims 2 and 12 Chen discloses the method/device of claims 1 and 11, respectively, including forming a first dielectric layer (212) on the blocking layer; and forming a second 
Per Claims 3 and 13 Chen discloses the method/device of claims 2 and 12, respectively, including where the first dielectric layer comprises silicon oxide. (page 7, paragraph 4)
Per Claims 4 and 14 Chen discloses the method/device of claims 2 and 12, respectively, including where the blocking layer comprises metal. (page 7, paragraph 5)
Per Claims 5 and 15 Chen discloses the method/device of claims 4 and 14, respectively, including where the blocking layer comprises aluminum. (page 7, paragraph 5)
Per Claims 6 and 16 Chen discloses the method/device of claims 1 and 11, respectively, including forming a first dielectric layer (212) on the metal interconnection (120b); and forming the blocking layer (118b) on the first dielectric layer. (see fig. 3)
Per Claims 7 and 17 Chen discloses the method/device of claims 6 and 16, respectively, including where the first dielectric layer comprises silicon oxide. (page 7, paragraph 4)
Per Claims 8 and 18 Chen discloses the method/device of 6 and 16, respectively, including where the blocking layer comprises a second dielectric layer (118l). (page 7, para 5)
Per Claims 9 and 19 Chen discloses the method/device of 8 and 18, respectively, including where the blocking layer comprises silicon carbide, silicon carbon nitride (SiCN), or silicon carbo-oxynitride (SiCON). (page 6, paragraph 3)

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894